IN THE
                           TENTH COURT OF APPEALS

                                    No. 10-19-00032-CR

                         EX PARTE TARUN BHARDWAJ


                                    Original Proceeding


                                        ORDER


       On January 28, 2019 we received and filed a pro se petition for a writ of habeas

corpus from Tarun Bhardwaj. The petition was filed as an original proceeding. In a

summary format, the petition asserts that Bhardwaj is competent, he has not been

charged with a crime, there are no allegations of a completed crime, there is no evidence

of guilt, and he is not a danger.

       A very limited and incomplete trial court clerk’s record was filed on February 5,

2019. Included in the record is a mental health report.

       The “State’s Motion to Dismiss Pretrial Petition for Writ of Habeas Corpus for

Want of Jurisdiction” was also filed on February 5, 2019.

       On February 5, 2019 we also received the first of dozens of documents tendered to
the Court for filing from an email address identified as “Parul Bhartdwaj.” All the emails,

except one, from this address appear to be from Girjesh Sharma, who is representing to

be Bhardwaj’s mother residing in India.1 Virtually every email we have received to date,

more than four dozen, has had some form of attachment and most have had multiple

attachments.2 For the purposes of this proceeding, and until one of the parties states

otherwise or objects, we will proceed upon the presumption that the representation is

true, that Bhardwaj’s mother is the author of the emails, and that she remains in India.

          We have received a request from Girjesh to provide her copies of our

communications with Bhardwaj. Because it currently appears that this is an original

habeas corpus proceeding, there is not the usual prohibition of a non-attorney filing the

petition and presenting information and evidence on behalf of the applicant. Moreover,

in this instance, while the petition was filed by Bhardwaj, his current mental condition is

an issue in this proceeding. Accordingly, while we will address our orders and

correspondence to Bhardwaj, and expect responses thereto from him, we will provide



1   One email from this address claims to be from Bhardwaj’s older brother, Prsoon K. Bhardwaj.

2 Prior to the filing of the Petition for Writ of Habeas Corpus, the Court’s Clerk, several deputy clerks, and
Chief Justice Gray, had been receiving emails with the same identifying information, Parul Bhartdwaj. The
Court personnel were cc’ed in these emails that went to an extremely long list of persons; what would
generally be characterized as a “blast” email. As such, it did not appear that these emails and the attached
documents were directed to the Court, or to Court personnel, for filing in a proceeding or for the purpose
of taking judicial action thereon. The documents were merely perused for the purpose of making or
confirming that characterization, and those emails copied to the Chief Justice’s personal email account have
been retained by him. Those emails will be forwarded to the Court and made available upon request. They
do not constitute part of the record in this proceeding and will not be utilized or reviewed in making any
ruling in this proceeding.


Ex parte Bhardwaj                                                                                      Page 2
copies to Girjesh, at the address from which the email request was received, and to the

attorney representing Bhardwaj in the pending criminal matters.

       We note, however, that Girjesh’s emails are not being served on the State,

Bhardwaj, or his attorney. They should be. Every document sent to this Court must

reflect that it also was sent to all other parties to the proceeding. TEX. R. APP. P. 6.3. This

includes letters and emails. Moreover, every “pleading” must be accompanied by proof

of service which complies with the requirements of the Texas Rules of Appellate

Procedure and any applicable filing fee. TEX. R. APP. P. 9.5(d); 5.

       What is a pleading, rather than a letter, may sometimes be hard to determine; but

a good general rule-of-thumb is that if you are asking the Court for anything, or if you

are responding to a request by another party or the Court, your document is probably a

pleading that must include proof of service. See TEX. R. APP. P. 9.5. Proof of service may

be in the form of an acknowledgement of service by the person served or a certificate of

service. TEX. R. APP. P. 9.5(d). A certificate of service must state the name and address of

each person served. Id. (e)(2). This Court and this Court’s Clerk are not parties to this

proceeding and will not serve other parties to the proceeding with letters or pleadings.

       We also note that many of Girjesh’s emails contain requests or motions. While

communications from Girjesh will be received into our document management system

and posted on the Court’s web page so that all persons, including the State, have access

to them, the Court will not rule on any request or utilize the contents of any email or

attachment from Girjesh in any way, without expressly notifying the parties of having

Ex parte Bhardwaj                                                                        Page 3
done so.

       We understand the stress and uncertainty on Girjesh as the mother of a defendant

in a court in the United States of America while she is in India. But we ask Girjesh to

seriously consider the limited issues that the courts must address and the procedural

limitations on the courts in which they can be addressed. Much of what we have seen in

the attachments is not relevant to any issue properly pending in this Court and serves

only to distract the Court from the relevant issues. Moreover, Bhardwaj contends that he

is competent to represent himself; and we note that to some extent, the efforts,

monitoring, and interference by Girjesh and her desire to help her son from afar

undermine that essential issue. Thus, until such time as Bhardwaj designates someone

else to represent him in this proceeding or there is a judicial determination of his inability

to do so, we will move forward in this proceeding based upon Bhardwaj’s representation

of himself.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed March 27, 2019




Ex parte Bhardwaj                                                                       Page 4